United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1870
Issued: February 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2006 appellant filed a timely appeal from the July 18, 2006 Office of
Workers’ Compensation Programs hearing representative’s decision which found that she failed
to establish any work-related disability beginning July 10, 2005. She also timely appealed a
May 10, 2006 decision of the Office which denied her claim for a recurrence of disability
commencing on March 14, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issues are: (1) whether appellant met her burden of proof in establishing that she is
entitled to compensation for the period July 10, 2005 and continuing causally related to her
February 10, 2005 employment injury; and (2) whether she sustained a recurrence of total
disability commencing on March 14, 2006 causally related to an accepted February 10, 2005
employment injury

FACTUAL HISTORY
On February 13, 2005 appellant, then a 47-year-old passenger screener, filed a traumatic
injury claim alleging that she injured her back, shoulders and neck in the performance of duty on
February 10, 2005. She did not initially stop work but began working with restrictions. On
June 28, 2005 the Office accepted the claim for sprain/strain of the lumbar region, bilateral
sprain/strain shoulder and arm and bilateral sprain/strain of the neck.
On July 8, 2005 appellant submitted a CA-7 claim requesting wage-loss compensation
for disability beginning July 10, 2005. The employing establishment stated that she came back
to work in a limited-duty capacity; however, her physician indicated on July 7, 2005 that she
could not perform light duty. The employing establishment referred to a statement from
appellant’s physician, Dr. A.N. Mauskar, Board-certified in family medicine and internal
medicine, who opined that appellant was disabled from work commencing July 7, 2005.
Dr. Mauskar submitted treatment notes and opined that she could not do light duty and was
disabled from work.
The July 6, 2005 magnetic resonance imaging (MRI) scans of the cervical, lumbosacral
and thoracic spine, were read by Dr. K. Francis Lee, Board-certified in diagnostic radiology.
The testing revealed a disc protrusion at C6-7 and disc bulges at C5-6 and C4-5 with bilateral
neuroforaminal stenosis. The MRI scans revealed no significant abnormality in the lumbosacral
or thoracic spine.
By letter dated August 2, 2005, the Office informed appellant of the type of evidence
needed to support her claim for compensation for the period July 10 to 23, 2005. The Office
requested medical evidence establishing her disability for the claimed period be submitted in 30
days.
In an August 15, 2005 duty status report, Dr. Mauskar advised that appellant had pain in
the shoulder and back due to her injury at work. He found that she could not do light duty.
Dr. Mauskar submitted additional disability certificates advising that appellant could not work.
In an August 24, 2005 report, Dr. Mauskar repeated his prior diagnoses and checked the
box “yes” in response to whether he believed appellant’s condition was caused or aggravated by
an employment injury. He filled in “pain status often.” Dr. Mauskar opined that appellant was
totally disabled from July 8, 2005 to the present.
On August 25, 2005 appellant explained that on February 21, 2005 she was placed in a
light-duty position which consisted of sitting on a stool with no support or standing as needed.
She alleged that her light duty was comprised of standing at an exit and preventing access to an
area. From March to July 2005, appellant stood for eight hours a day and had to lean over a
stand while she was medicated and in pain. She alleged that the standing in her light duty only
worsened her injuries.
In a September 15, 2004 state workers’ compensation status report, Dr. Mauskar opined
that appellant could return to light duty on September 15, 2005 with restrictions comprised of no
standing, bending or stooping. In a June 31, 2005 disability certificate, he kept appellant off

2

work commencing March 11, 2005. An August 1, 2005 report diagnosed acute cervical,
lumbosacral and shoulder sprains. An August 31, 2005 treatment note advised that appellant
could return to work on September 1, 2005. Dr. Mauskar’s September 8, 2005 treatment note
indicated that appellant was on light duty. From September 30 to October 9, 2005 he advised
that she had a recurrence of pain. On November 19 and December 12, 2005 Dr. Mauskar found
that appellant had pain and could not work.
In a January 10, 2006 report, Dr. Arun Lall, a Board-certified anesthesiologist, noted
appellant’s history of injury and treatment. He conducted a physical examination and diagnosed
multilevel cervical invitro diagnostic (IVD) displacement per MRI scan, cervical radiculopathy,
cervical facet syndrome and low back pain with radicular symptomatology. Dr. Lall provided
appellant with cervical epidural steroid injections and epidurography. In a January 25, 2006
operative report, he diagnosed cervical radiculopathy and cervical nerve root lesions. In a follow
up report dated January 31, 2006, Dr. Lall noted that he was recommending conservative care
and that appellant’s physician, Dr. Mauskar, had placed her off work for a period of two weeks.
Dr. Mauskar recommended that appellant should rest and take her medication as prescribed. In a
February 14, 2006 report, Dr. Lall proceeded with a cervical epidural steroid injection,
recommended physical therapy and prescribed Lortab. On March 2, 2006 appellant underwent
repeat cervical epidural steroid injection. She submitted follow-up reports dated March 7, 2006,
but did not provide any work restrictions.
In disability certificates dated February 13 and 27, 2006, Dr. Mauskar repeated that
appellant could not return to work until March 13, 2006.
By decision dated March 20, 2006, the Office denied appellant’s claim for compensation
for disability beginning July 10, 2005. The Office found that the medical evidence was
insufficient to establish that her disability beginning July 10, 2005 was due to the accepted
employment injury.
Dr. Mauskar submitted disability certificates on March 17 and 31, 2006 indicating that
appellant was unable to work. On February 13, 2006 he advised that she was under his care from
February 7, 2005 to the present and unable to return to work.
On March 27, 2006 appellant submitted a CA-7 form for March 14 to 31, 2006.1
On March 30, 2006 Dr. Lall again performed a cervical epidural steroid injection. In an
April 4, 2006 report, he noted that appellant was not working and recommended post procedure
physical therapy. Dr. Lall diagnosed multilevel cervical IVD displacement per MRI scan,
cervical radiculopathy, spondylarthritis of cervical facet joints and low back pain with radicular
symptomatology. In an April 10, 2006 letter, Dr. Lall’s physician’s assistant recommended that
appellant take the day off work after each of her three cervical epidural steroid injections.
On April 16, 2006 appellant requested a review of the written record.

1

The Office adjudicated this as a claim for a recurrence of disability.

3

In a disability certificate dated April 23, 2006, Dr. Mauskar advised that appellant could
not return to work until April 23, 2006. He recommended that she continue light duty until
July 6, 2006 and prescribed restrictions.2
In a May 2, 2006 report, Dr. Lall performed a diagnostic cervical facet joint block on the
left at C3-4, C4-5 and C5-6. He opined that appellant’s pain was “most likely emanating from
the facet joints.” Dr. Lall recommended physical therapy and active and passive modalities.
By decision dated May 10, 2006, the Office denied appellant’s claim for a recurrence of
total disability beginning March 14, 2006. The Office found that appellant had not established
that she sustained a recurrence of total disability such that she could not perform her light-duty
position or that the light-duty requirements had changed.
By decision dated July 18, 2006, the Office hearing representative affirmed the March 20,
2006 decision, finding that appellant failed to establish that she had employment-related
disability beginning July 10, 2005.
LEGAL PRECEDENT -- ISSUE 1
For any period of disability claimed, a claimant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he or she is disabled for
work as a result of an employment injury or condition. This burden includes the necessity of
submitting medical opinion evidence, based on a proper factual and medical background,
establishing such disability and its relationship to employment.3 A claimant also has the burden
of proof to show that medical expenses were incurred for treatment of the effects of an
employment-related condition and this burden includes the necessity to submit supporting
rationalized medical evidence.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for sprain/strain of the lumbar region, bilateral
sprain/strain shoulder and arm and bilateral sprain/strain of the neck. The record reflects that the
employing establishment provided appellant with light duty. However, her physician advised
that she could not do light duty commencing on July 10, 2005.
Appellant filed claims for wage-loss compensation commencing July 10, 2005 causally
related to the February 10, 2005 employment injury. She, therefore, bears the burden of proof to
establish the causal relationship of her claimed disability to her accepted injuries.
In support of her claim for the period of disability commencing July 10, 2005, appellant
submitted reports from Dr. Mauskar. In numerous disability certificates, he advised that she
2

His restrictions are not completely legible.

3

Fereidoon Kharabi, 52 ECAB 291 (2001); David H. Goss, 32 ECAB 24 (1980).

4

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

could not do light-duty work and was disabled from work commencing July 7, 2005. However,
Dr. Mauskar did not provide any medical rationale to explain how her disability was caused or
contributed to by the accepted injury.5
In reports dated August 15, November 19 and December 12, 2005, Dr. Mauskar advised
that appellant had pain in the shoulder and back. He opined that her condition was due to the
injury at work and that she could not perform light duty. However, Dr. Mauskar did not provide
any rationale as to the cause of appellant’s disability. He did discuss how residuals of her
accepted conditions changed to the point that she became disabled for light-duty work. In an
August 24, 2005 report, Dr. Mauskar, repeated his previous diagnoses and checked the box “yes”
in response to whether he believed appellant’s condition was caused or aggravated by an
employment injury. However, this is insufficient to establish her disability for the claimed
period. Dr. Mauskar did not provide a firm diagnosis other than note “pain status often” and
opined that appellant was totally disabled from July 8, 2005 to the present. The checking of a
box “yes” in a form report, without additional explanation or rationale, is not sufficient to
establish causal relationship.6
Appellant also submitted several reports from Dr. Lall. Beginning January 10, 2006
Dr. Lall provided her with cervical epidural steroid injections and epidurography. While he
noted that Dr. Mauskar had placed appellant off work, Dr. Lall did not address the issue of her
disability for work or how the treatment he administered related to her accepted soft tissue
injuries.
The record contains other reports; however, they did not address whether appellant was
disabled on or after July 10, 2005 due to the accepted employment injury and therefore, are not
relevant to the claim for disability on July 10, 2005.
As appellant has submitted no other evidence supporting disability during the period
claimed or a change in the nature and extent of the light-duty requirements,7 she has not met her
burden of proof to establish entitlement to compensation.
LEGAL PRECEDENT -- ISSUE 2
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the

5

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
6

Calvin E. King, 51 ECAB 394 (2000).

7

See Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.8
Causal relationship is a medical issue9 and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence. This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.10 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
ANALYSIS
Appellant has not provided any medical reports to establish that there was a change in the
nature and extent of her condition such that she could no longer perform her light-duty job.
There is no evidence to establish that there was a change in the nature and extent of her lightduty job requirements beginning March 14, 2006.
In support of her claim for recurrence of disability, appellant submitted several reports
from Dr. Mauskar. They included disability certificates of March 17 and 31, 2006 in which he
indicated that she was unable to work. On April 23, 2006 Dr. Mauskar advised that appellant
could not return to work until April 23, 2006. However, these reports are of limited probative
value as Dr. Mauskar did not provide medical rationale explaining how and why appellant
became disabled due to her accepted injury or unable to continue work at her light-duty position
beginning March 14, 2006. Without any explanation to support that appellant was disabled on or
after March 14, 2006 due to her accepted injury, his reports are insufficient to meet appellant’s
burden of proof.12
As noted, Dr. Lall performed cervical epidural steroid injections and recommended post
procedure physical therapy. On May 2, 2006 he performed a diagnostic cervical facet joint block
on the left at C3-4, C4-5 and C5-6 and recommended physical therapy. Dr. Lall did not provide
any opinion addressing how appellant was disabled on or after March 14, 2006 due to her
accepted injuries. His reports are insufficient to meet her burden of proof in establishing a
recurrence of disability.
In an April 10, 2006 letter, Dr. Lall’s physician’s assistant explained that he
recommended that appellant take the day off work after each of her three cervical epidural
8

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

9

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

10

Duane B. Harris, 49 ECAB 170, 173 (1997).

11

Gary L. Fowler, 45 ECAB 365, 371 (1994).

12

See George Randolph Taylor, supra note 5.

6

steroid injections. However, this report is not competent medical evidence as it is not from a
physician. Section 8101(2) of the Act13 provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by the applicable state law.
Consequently, this evidence cannot be considered medical evidence and, as indicated above, the
underlying point at issue is medical in nature.
While appellant submitted a number of reports from her treating physicians, these reports
do not provide any opinion regarding whether her total disability was due to a change in the
nature and extent of her injury-related condition or a change in the nature and extent of the lightduty requirements. The record also contains numerous reports which do not address the period
of disability or indicate that appellant was disabled and thus, they are not relevant to appellant’s
claim for a recurrence of disability on March 14, 2006.
The Board finds that appellant has failed to establish either a change in the nature and
extent of her light-duty job requirements or a change in the nature and extent of her injuryrelated condition beginning March 14, 2006. As appellant failed to meet her burden of proof, the
Office properly denied her claim for a recurrence of disability.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
was disabled beginning July 10, 2005 causally related to her employment injury. The Board also
finds that she did not meet her burden of proof to establish that she sustained a recurrence of total
disability commencing on March 14, 2006 causally related to her accepted February 10, 2005
employment injury.

13

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held
that a medical opinion, in general, can only be given by a qualified physician).

7

ORDER
IT IS HEREBY ORDERED THAT the July 18 and May 10, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

